Citation Nr: 0503288	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-13 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for renal failure due 
to chronic glomerulonephritis, status post-kidney transplant, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial rating for 
osteoporosis, left hip, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his left hip disability, the Board has styled 
that issue as reflected.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran filed his application for an increase in the 
evaluation of his kidney transplant residuals in May 2001.  
The RO issued a general duty to assist letter and a Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), letter to the veteran on the same day in 
May 2001.  The Board notes that, although the benefit for 
which the veteran applied was an increased evaluation, the 
VCAA letter addresses only what is required to support a 
claim for service connection.  Consequently, the purported 
VCAA notice letter did not comply with the VCAA and was 
insufficient to properly place the veteran on notice of his 
rights under the VA claims process.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the statement of the case (SOC) contains 
all of the required VCAA notice elements.  Nonetheless, in 
light of the necessity for a remand on other grounds, the 
Board will not address whether the combination of the May 
2001 VCAA letter and the SOC would have constituted an 
adequate VCAA notice.  See Charles v. Principi, 16 Vet. App. 
370 (2002).
The March 2002 rating decision granted service connection for 
osteoporosis, left hip, as secondary to the service-connected 
kidney transplant residuals, with an evaluation of 10 percent 
disabling, effective August 7, 2001.  The veteran's July 2002 
notice of disagreement addressed all determinations made by 
the RO, which included the effective date of the grant of 
secondary service connection, as well as the initial 
evaluation.  In such cases, the appellate process has 
commenced and the appellant is entitled to a SOC on the 
issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon 
v. West, 12 Vet. App. 238 (1999).  The Board notes no record 
in the case file of a SOC having been issued to the veteran 
on the issue of the effective date of the grant of secondary 
service connection.  Thus, the case must be remanded for a 
SOC.

Generally, when an applied-for benefit is granted, and an 
adequate VCAA notice is provided, the RO is not required to 
send another VCAA notice concerning the additional issue of 
the evaluation of the disorder in issue.  See Opinion of The 
General Counsel 8-2003 (Dec. 22, 2003) (where VA receives a 
notice of disagreement (that raises a new issue) in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).  In this case, however, the RO did not issue a VCAA 
letter for the secondary service connection claim but granted 
the claim.  Therefore, the veteran is entitled to a VCAA 
notice for both his claim for entitlement to a higher initial 
rating and an earlier effective date.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).

The Board deems the issue of the initial evaluation of the 
veteran's left hip disorder as inextricably intertwined with 
the issue of the effective date of the grant of service 
connection.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996); Kellar v. Brown, 6 Vet. App. 157 (1994).  Therefore, 
the Board also will remand that issue.



Accordingly, the case is REMANDED for the following action:

1.  The RO should provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance as concerns his claims for an 
increased rating for his kidney 
transplant residuals, a higher initial 
evaluation of his left hip disorder, and 
for entitlement to an earlier effective 
date for the grant of service connection.  
In addition to the other required 
information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence VA will obtain on his behalf.  

2.  After the above is completed, the RO 
shall issue a SOC with regards to the 
issue of entitlement to an earlier 
effective date for grant of service 
connection for a left hip disorder.  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board with 
the other issues of the case.  38 
U.S.C.A. § 7104 (West 2002).

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOCs in light of all 
the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



